Order entered December 2, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00827-CR

                                   JOSE MERLAN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 203rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F14-60351-P

                                            ORDER
        The Court GRANTS court reporter Lisabeth Kellett’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Kellett to file the reporter’s record within FIFTEEN (15) DAYS of

this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE